BROADDUS, P. J. —
This is a suit on a promissory note for one hundred dollars executed by defendants on March 20, 1909, and payable to plaintiff ten months after date. The defendants admitted the execution of the note and pleaded failure of consideration.
The evidence showed that the note was given as the purchase price of a certain eider mill; that ’it was located in a building on a farm that at one time had belonged to the father of the plaintiff, -John Todd, from whom it was purchased by the plaintiff and his brother; that the plaintiff had purchased his brother’s half interest in the mill and paid him fifty dollars for it; that prior to the execution of the note and sale of the mill to the defendants plaintiff and his brother had sold and conveyed the farm to Mrs. Beulah B. Yancey, without any reservation of the cider mill; that Mrs. Yancey and her husband afterwards sold and conveyed the farm to John Bradford without reservation of the mill; that Yancey, before he and his wife sold to Bradford, told defendants to take the mill off the place as he did not want it there, but that they failed to do so; and that they afterwards demanded it from Bradford who refused their demand on the *313ground that it passed to him without reservation in the deed of conveyance from the Yanceys.
The plaintiff asked the court upon the pleading’s and proof to direct a verdict in its favor which request the court refused, hut at the request of defendants directed the jury to return a verdict for the defendants. The jury returned their verdict accordingly. Plaintiff appealed from the judgment.
The appellant’s contention is that the mill was personal property and passed to defendants by the verbal contract. Fixtures are personalty when so treated by all parties. [Pile v. Holloway, 129 Mo. App. 593.] “A building or other fixture which is ordinarily a part of the realty is held to be personal property when placed on the land of another by contract or consent of the owner.” [Hines v. Ament, 43 Mo. 298.] But the trouble with appellant’s case is that notwithstanding appellant, C. W. Todd, and his brother treated the mill as personal property, it not having been detached,- the title to it passed to Mrs. Yancey by their conveyance before the sale to the respondents without reservation. And'the mere, fact that the Yanceys were willing to so treat it can make no difference as they treated it as a part of the realty when they conveyed it to Bradford without reservation; Besides, the appellant had no title at the time he contracted to sell to respondents as he had already conveyed it to Mrs. Yancey at that time. It seems to us a plain' question of law. Judgment affirmed.
All concur.